Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of gene therapy, with traverse, filed 7/22/22 is acknowledged. 
	Applicant offered no argument for the traversal.

The requirement is still deemed proper and is therefore made FINAL.

Claims 1-19 are under examination.  Note that the claims are only under examination 

2.   The specification is objected to:
A) Random words are improperly capitalized throughout the specification, e.g., Influenza and Lentivirus at page 19.  This list is not exhaustive.  Applicant is required to identify and correct all improperly capitalized words.

3.   The drawings are objected to for the following reasons:
	A) The symbols on Figures 2 and 6-10 are illegible. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

The objection to the drawings will not be held in abeyance.

4.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.   Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention: 
A) In Claim 1, gene therapy, gene editing therapy, messenger RNA (mRNA) therapy, enzyme replacement therapy, antibody therapy, and cell therapy are not biological therapeutic agents.  Accordingly, the claim is considered to be vague and indefinite, the metes and bounds of which cannot be determined.

6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.   Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/214096 (IDS) in view of Corti et al. (2015, IDS)

WO 2017/214096 teaches the bispecific antibody of Claim 5 (see particularly, Claim 22 and paragraph [0042]; SEQ ID NOs:1-4 of the application are SEQ ID NOs:30-33, respectively, of the reference).  The reference further teaches the diabody of Claim 6 (see particularly, SEQ ID NOs:5-7 of the application are SEQ ID NOs:39, 35, and 44, respectively, of the reference).  The reference further teaches that the antibody is a B cell inhibitor to be administered for the inhibition of inflammation (see particularly paragraphs [0064] and  [0037]).  The dosage ranges and timing of administration ranges of the claims are encompassed by the teachings of the reference (see particularly, paragraphs [0031]-[0034].  Paragraph [0067] teaches the antibody classes of Claim 15.

	The reference differs from the claimed invention in that it does not teach reducing immunogenicity to gene therapy.

 Corti et al. teach that the host’s immune response (which would include the participation of a B cell inflammatory response) to gene therapy vectors raises a significant concern regarding the safety and longevity of gene therapy (see particularly, page 186, column 2).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to employ the anti-B cell antibodies of WO 2017/214096 to control the unwanted immune response of Corti et al. in response to gene therapy and thus, achieve more successful and longer term gene therapy.  Note that it is an inherent property of the antibodies of WO 2017/214096 are non-depletional.  Likewise, the inherent functional limitations of Claims 11-15 cannot be separated from the antibodies of WO 2017/214096.  Claim 15 is included in the rejection because all patients are monitored for therapeutic efficacy, in this case an antibody response to the gene therapy. 

8.   Claim 17-19 rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/214096 (IDS) in view of Corti et al. (2015, IDS) in further view of Biswas et al. (2016).

WO 2017/214096 and Corti et al. have been discussed above.

The teachings of the combined references differ from the claimed invention in that they do not teach a combination therapy, that includes rapamycin.

Corti et al. teach a combination therapy comprising the administration of rapamycin after the administration of a biological therapeutic agent for control of an immune response (see particularly, the Summary).  Moreover, the reference teaches that the additional anti-T cell therapy of rapamycin administration might provide superior results in combination with an anti-B cell therapy (see particularly, page 34, column 1).  

Given the combined teachings of the references it would have been prima facie obvious to further employ rapamycin in method of WO 2017/214096 and Corti et al. to achieve superior results as taught by Biswas et al. 
9.   Claims 1, 2, and 4-19 are rejected on the basis that the claim recites improper Markush groupings of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

Regarding the Markush grouping of Claim 1, gene therapy, gene editing therapy, messenger RNA (mRNA) therapy, oncolytic viruses, enzyme replacement therapy, antibody therapy, protein therapeutics, and cell therapy share no common structure nor function.  Accordingly, they do not properly comprise a Markush grouping of alternatives.

10.  No claim is allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 8/05/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644